DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-20 are allowable.
The primary reasons for allowance of claim 1 in the instant application is the combination with the inclusion in these claims that “a write buffer configured to track the data cache; a store queue configured to write data to a hit cache line and an allocated entry in the write buffer when the hit cache line is initially in a starting coherence state; the write buffer configured to retire the data upon confirmation by the controller of an upgrade of the hit cache line to a modified coherence state with data; and the data cache configured to perform a writeback of the data in the hit cache line to the backing structure for a defined event”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claim 11 in the instant application is the combination with the inclusion in these claims that “writing data from a retired store queue entry to a hit cache line in a data cache, wherein the hit cache line is initially in a starting coherence state; writing the data to an allocated entry in a write buffer when the hit cache line is in the starting coherence state; retiring the data upon confirmation by a backing structure controller of upgrading the hit cache line to a modified coherence state with data; and performing a writeback of the data in the hit cache line to a backing structure for a defined event”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claim 17 in the instant application is the combination with the inclusion in these claims that “writing the data to an allocated entry in a write buffer when the hit cache line is in the starting coherence state, wherein the allocated entry is in a modified coherence state with data after writing of the data; tracking cache coherence states of the data cache by the write buffer; prior to receiving a probe from a non-local entity: retiring the data in the allocated entry upon confirmation of an upgrade of the hit cache line to the modified coherence state with data based on tracked cache coherence states; and performing a writeback of the data in the hit cache line to memory for a defined event”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
As allowable subject matter has been indicated, applicant's response must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and § 707.07(a) of the MPEP.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U YU/Primary Examiner, Art Unit 2138